Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of AmerElite Solutions, Inc. (A Development Stage Company) of our report dated March 31, 2009 on our audit of the financial statements of AmerElite Solutions, Inc. as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the years then ended, and for the period from inception on July 26, 1994 through December 31, 2008. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada April 14, 6490 West Desert Inn Road,
